DARGAN, J.
The only question in this cause is, whether the judgment at law has been paid and satisfied. Rice, who was the bank attorney, states, that Joseph Jemison gave his own notes, in full of the judgment, less $700, that had been paid to Henderson the sheriff, and that he handed over to the bank the receipt of the sheriff for this sum, as received on this judgment for the bank. Joseph Jemison, in clear and distinct terms, states, that he agreed with the bank, to to give a note he held on one Harris, and his own note, for the residue of the judgment, deducting seven hundred dollars the amount of the sheriff’s receipt, which he then handed over. That there was a small balance coming to him, from the proceeds of Harris’s note, and his own, which the bank paid him. The sheriff, Henderson, admits that he received $700, but says, that it was agreed' between Harvy Jemison and himself, that he should retain enough out of this sum to pay some other executions in his hands, and also the cost and commissions in this case — but at the time he received ed it, he had no execution on the judgment at law; but he does not state, that he gave Harvy Jemison a receipt for this sum.
It is very certain, from the testimony of Rice, and Joseph Jemison, that Henderson gave a receipt for $700, as paid on this case, which receipt was handed over to the bank, and accepted by it. We believe the contract between Joseph Jemison and the bank was, that the bank would accept the receipt of Henderson for $700, and his notes for the residue, in full satisfaction and discharge of the judgment. Joseph *357Jemison was not the debtor, nor liable in any way to the bank, and even if the bank had agreed to accept his notes for .a less amount than the judgment at law, nevertheless it would have, discharged the judgment. As these terms were accepted, and the, notes of Joseph Jemison substituted for the residue of the judgment, have been paid, this is a satisfaction of the judgment at law.
The decree of the chancellor is therefore reversed, and a decree will be here rendered, perpetually enjoining the judgment at law, and the plaintiffs in error will recover of the defendants their cost in this case, and the cost in the court below.